Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of Claims
1.	This application claims benefit the provisional application:
62/915,649 with a filing date 10/16/2019.
2. 	Applicant’s remarks filed on 8/27/2021 are acknowledged. Claims 1-2 and 224-241 are pending in the application.  
Responses to Election/Restriction
3.	Applicant’s election without traverse of Group I claim 1-2 and 224-234, in the reply filed on August 27, 2021 is acknowledged. Election of compounds 

    PNG
    media_image1.png
    171
    286
    media_image1.png
    Greyscale
 for compound C having the formula (III), 
    PNG
    media_image2.png
    141
    329
    media_image2.png
    Greyscale
for compound C having the formula (VI), 

    PNG
    media_image3.png
    189
    278
    media_image3.png
    Greyscale
 for compound C having the formula (IX) and 

    PNG
    media_image4.png
    166
    416
    media_image4.png
    Greyscale
  for compound C having the formula (X), as a single species is also acknowledged. 

The scope of the invention of the elected subject matter is as follows. 	
Claims1-2 and 224-234, are drawn to processes of making, and processed in the case.
Claims 235-241 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The requirement is still deemed proper and therefore is made FINAL. 
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1 and 224 are rejected under 35 U.S.C. 103(a) as being obvious over 
Jeon et al. CAS: 158: 215735, 2013 and Ikemoto et al. US 2012/0323009 A1.
	Applicants claim a process of making a compound C of formula (III)

    PNG
    media_image5.png
    162
    147
    media_image5.png
    Greyscale
 by reacting a compound A of formula (I) 

    PNG
    media_image6.png
    217
    142
    media_image6.png
    Greyscale
 with a compound B of formula (II) 
    PNG
    media_image7.png
    145
    192
    media_image7.png
    Greyscale
, wherein R2 and R3 together form an optionally substituted aryl,    see claim 1.
	Applicants claim a process of making a compound C of formula 
    PNG
    media_image8.png
    173
    204
    media_image8.png
    Greyscale
 (IX) by reacting  a compound A of formula (VII) 
    PNG
    media_image9.png
    183
    255
    media_image9.png
    Greyscale
with a compound B of formula (II) 
    PNG
    media_image7.png
    145
    192
    media_image7.png
    Greyscale
, see claim 1.

Determination of the scope and content of the prior art (MPEP §2141.01)
	Jeon et al. ‘735 disclose a process:

    PNG
    media_image10.png
    662
    927
    media_image10.png
    Greyscale
.

 
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Jeon et al. ‘735 and Ikemoto et al. ‘009  is that Jeon et al. ‘735  and Ikemoto et al. ‘009  are  silent on the instant compound C of formula (VIII).
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1 and 224  prima facie obvious because one would be motivated to employ the process of making of Jeon et al. ‘735 and Ikemoto et al. ‘009  to obtain instant invention.  
            The motivation to make the claimed processes of making derived from the known processes of making of Jeon et al. ‘735 and Ikemoto et al. ‘009 would possess similar yields of that which is claimed in the reference.
Claim Objections
6.	Claims 2 and 225-234 are objected to as being dependent on rejected claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629       



October 26, 2021